Case 5:19-cv-01929-EJD Document 110-1 Filed 02/05/21 Page 1 of 3




                 EXHIBIT A




                                                       Exhibit A
       Case 5:19-cv-01929-EJD Document 110-1 Filed 02/05/21 Page 2 of 3




ORAL ORDER: The Court, having reviewed the parties' motion regarding a protective
order dispute, (D.I. 684), and the related briefing and supplemental submission, (D.I.
685; D.I. 687; D.I. 688), and having held a teleconference on the issue with the parties
on February 1, 2021, hereby ORDERS as follows: (1) Paragraph 43 of the Protective
Order provides, in part, that the "Designated Material and all information derived
therefrom may be used... only for purposes of [this case and one other litigation matter
not at issue here]... [u]nless otherwise ordered by the Court[.]" (D.I. 96 at para. 43); (2)
Now Defendant Intel Corp. ("Intel") comes forward with a reason to modify the
protective order: it wishes to disclose a very limited amount of information (relating to
the cost or value of two of Plaintiff VLSI Technology LLC's ("VLSI") patents-in-suit) that
is purportedly subject to the protective order (the "information at issue") for the purposes
of further amending Intel's complaint in a related antitrust case, Intel Corp. v. Fortress
Inv. Grp. LLC, Case No. 3:19-cv-07651-EMC (N.D. Cal.), (the "antitrust case").; (3)
Modification of the protective order requires the moving party to show good cause,
using a balancing test and various factors set out in Pansy v. Borough of Stroudsburg,
23 F.3d 772, 786-87, 790 (3d Cir. 1994). See also PhishMe, Inc. v. Wombat Sec.
Techs., Inc., Civil Action No. 16-403-LPS-CJB, 2017 WL 4138961, at *2 (D. Del. Sept.
8, 2017).; (4) Here, the relevant Pansy factors, see Arnold v. Pa., Dept. of Transp., 477
F.3d 105, 108 (3d Cir. 2007) (listing the factors), balance in Intel's favor: (i) As to the
first Pansy factor (the interest in privacy of the party seeking protection), VLSI does not
seem to raise this as a concern. (D.I. 687) As to at least some of the information at
issue (i.e., a small portion of VLSI's damages contentions, including VLSI's view of the
damages owed regarding infringement of one of the patents-in-suit here), the Court
doubts that the material should be covered by the protective order in the first place. And
to the extent the other information at issue is properly subject to that order, this first
factor would be neutral, as it seems like there is every expectation that the information
will also be kept under seal in the antitrust case, (D.I. 685 at 3), and Intel is not seeking
to disclose it to the public.; (ii) As to the second Pansy factor (whether the information is
being sought for a legitimate purpose or an improper purpose), this factor favors Intel, in
that it seems like Intel's purpose for seeking relief from the protective order is legitimate.
In the related antitrust case, the District Judge, in recently granting a motion to dismiss
Intels complaint: (a) suggested that the information at issue here could be relevant to a
further amended complaint; and (b) faulted Intel for not having sought leave of this
Court to modify the protective order here, so that Intel could have included that
information in its now-dismissed prior complaint. See Intel Corp. v. Fortress Inv. Grp.,
LLC, Case No. 3:19-cv-07651-EMC, D.I. 230 at 24-26 & n.9 (N.D. Cal. Jan. 6, 2021).
The Court is mindful that there is good reason why parties would generally not want
confidential information provided pursuant to a protective order in one litigation to be
used to trigger additional lawsuits in other courts. And it would not expect to see such
requests very often or to grant them very often. But here, the Court views Intel's request
as both narrow and legitimate, in light of the fact that: (a) the information at issue is
particularly cabined in nature; (b) the antitrust case implicates the very patents-in-suit
that are at issue in this case; and (c) the District Judge in the antitrust case has noted
the potential relevance of the information at issue to a forthcoming motion.; (iii) As to the
third Pansy factor (the prevention of embarrassment, and whether that embarrassment
would be particularly serious), VLSI does not argue that the information at issue is
embarrassing. (D.I. 687) And, as noted above, much of the information will likely remain
                                          Case 5:19-cv-01929-EJD Document 110-1 Filed 02/05/21 Page 3 of 3




                                   under seal in the antitrust case. So this factor favors Intel, or at least is neutral.; (iv) As
                                   to the fifth Pansy factor (whether sharing of the information among litigants would
                                   promote fairness and efficiency), this factor favors Intel, in light of the fact that the
                                   District Judge in the antitrust case has indicated that certain of the material could be
                                   relevant to core disputed issues regarding motion practice in that case, and the District
                                   Judge in the antitrust case has permitted Intel to file a further amended complaint by
                                   early March.; (v) Pansy factors four, six and seven do not seem to apply here.; and (vi)
                                   As to the additional factor noted in Pansy relating to "reliance by the original parties on
                                   the confidentiality order[,]" Pansy, 23 F.3d at 790, VLSI cites to paragraph 43 of the
                                   protective order and argues that it relied on the order's statement that confidential
                                   information in this case would never "be used in any other way whatsoever." (D.I. 687 at
                                   1, 3 (internal quotation marks and citation omitted) (quoting D.I. 96 at para. 43)) But
                                   VLSI selectively omits reference to paragraph 43's statement that this restriction can be
                                   altered either by agreement of the parties (as has apparently already happened at times
                                   in this case) or by a Court order (which is what Intel is seeking to do here). (D.I. 96 at
                                   para. 43; see also id. at para. 65); and (5) The Court thus finds, after weighing the
                                   above factors, that Intel has done enough to show good cause to modify the protective
                                   order. That said, as discussed during the teleconference, the information Intel seeks to
                                   disclose, (D.I. 685 at 2), is much narrower than what is found in the entire text of the
                                   documents Intel attached as exhibits A-C of its letter brief. By no later than February 8,
                                   2021, Intel shall provide the Court and VLSI with an indication of the narrow portions of
                                   those documents that it seeks to utilize in the antitrust case, so that the Court can
                                   confirm that those portions match the description of need provided in Intels letter brief..
                                   Ordered by Judge Christopher J. Burke on 2/3/2021. (dlb) (Entered: 02/03/2021)
                                   As of February 4, 2021, PACER did not contain a publicly available document
                                   associated with this docket entry. The text of the docket entry is shown above.

                                   VLSI Technology LLC v. Intel Corporation
                                   1-18-cv-00966 (DDE), 2/3/2021, docket entry 693




Powered by TCPDF (www.tcpdf.org)
